The petition by the state of Connecticut for certification for appeal from the Appellate Court, 81 Conn. App. 320 (AC 23099), is granted, limited to the following issue:
“Did the Appellate Court properly reverse the defendant’s conviction for sexual assault in the second degree in violation of General Statutes § 53a-71 (a) (1) and risk of injury to a child in violation of General Statutes (Rev. to 1993) § 53-21, on the grounds of prosecutorial misconduct?”
*908Decided May 19, 2004
Bruce R. Lockwood, assistant state’s attorney, in support of the petition.
Jon L. Schoenhom, in opposition.